Citation Nr: 1123354	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  10-03 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at a private medical facility on November 18, 2008.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1996 to December 2005.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of April and June 2009 by the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.


FINDINGS OF FACT

1.  The Veteran was treated on November 18, 2008, at St. Luke's Hospital in Jacksonville, Florida, by St. Luke's Emergency Care Group, LLC.

2.  The evidence does not reveal that VA approved a request for prior authorization for the medical services in question.

3.  The treatment that the Veteran received for elbow pain and mild tingling and numbness along the lateral wrist and elbow was not of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of the unauthorized medical expenses incurred on November 18, 2008, at St. Luke's Hospital.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120-121, 17.1000-17.1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA must assist a claimant at the time that he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17. 38 C.F.R. §§ 17.123-17.132; Barger v. Principi, 16 Vet. App. 132 (2002).

Nevertheless, the Board notes that the Veterans Health Administration has explained to the Veteran the basis for the finding that the medical expenses incurred at St. Luke's Hospital on November 18, 2008, were not covered by VA.  The Veteran has been afforded the opportunity to present information and evidence in support of the claim.  He was offered the opportunity to testify before the Board, but declined that offer.  The Board finds that those actions satisfy any duties to notify and assist owed the Veteran in the development of this claim.

II.  Payment or Reimbursement of Unauthorized Medical Expenses

The Veteran contends that he is entitled to payment or reimbursement of the medical expenses that he incurred on November 18, 2008, at St. Luke's Hospital in Jacksonville, Florida.  

By way of history, the Veteran filed the current claim for payment or reimbursement of the unauthorized medical expenses incurred at St. Luke's Hospital in April 2009.  The VAMC denied the Veteran's claim for payment or reimbursement of the medical expenses incurred at St. Luke's Hospital in decisions dated April 2009.  Specifically, the VAMC denied the Veteran's claim noting that a medical emergency did not exist and that care and service were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  The Veteran was notified of these decisions and filed a notice of disagreement (NOD) in June 2009.  The VAMC subsequently reconsidered the Veteran's claim, but continued the initial denial by way of a decision dated in June 2009 on the grounds that the Veteran's condition was non-emergent.  It was noted in the reconsideration that a physician reviewed the claim and determined that the minor trauma did not appear to require emergency department evaluation.  The VAMC issued a statement of the case (SOC) in October 2009.  The SOC reiterated that the Veteran was not treated for a medical emergency and indicated that VA Medical Centers in Gainesville, Florida, and Lake City, Florida were available 24 hours a day, 7 days a week, for emergency treatment.  The Veteran perfected this appeal in December 2009 by timely filing a VA Form 9.


A.  Prior Authorization

According to 38 C.F.R. § 17.54 (2010), the admission of a Veteran to a non-VA hospital at VA expense must be authorized in advance.

In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the Veteran or by others on his/her behalf is dispatched to VA for Veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.

38 C.F.R. § 17.54(a).

As discussed more thoroughly below, the Veteran arrived on his own accord at St. Luke's Hospital on November 18, 2008, and was treated with complaints of left elbow pain.  The Veteran was subsequently released the same day with prescriptions for pain medications and a diagnosis of left elbow contusion.  

As discussed more thoroughly below, the record is negative for competent and credible evidence that the Veteran required treatment for a medical emergency on November 18, 2008, that he received authorized prior to receiving the medical care provided by St. Luke's Hospital and St. Luke's Emergency Care Group, LLC, on November 18, 2008, or that the claimant or anyone acting on his behalf sought post-treatment authorization from VA within 72 hours of his receiving the medical care, and that authorization was given, the Board finds that the preponderance of the evidence is against the claim of entitlement to reimbursement because of prior authorization.  38 C.F.R. §§ 17.52, 17.53, 17.54.

B.  Payment Under 38 U.S.C.A. § 1728

Pursuant to 38 C.F.R. § 17.52(a) (2010), VA may contract with non-VA facilities for care.  Furthermore, 38 C.F.R. § 17.120 (2010) provides that, to the extent allowable, payment or reimbursement of the expenses of care, not previously authorized in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation may be paid on the basis of a claim timely filed under the following circumstances:

(a)  For Veterans with service-connected disabilities.  Care or services not previously authorized were rendered to a Veteran in need of such care or services:

(1)  For an adjudicated service-connected disability;

(2)  For non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability;

(3)  For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability . . . ;

(4)  For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. ch. 31 -and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and 

(b)  In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and 

(c)  When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See also, 38 U.S.C.A. § 1728 (West 2002); Zimick v. West, 11 Vet App. 45, 49 (1998).  

Although it is unclear from the record the extent to which the VAMC considered the Veteran's claim under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120(a)(3), the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision in this case because payment under either 38 U.S.C.A. § 1725 or § 1728 requires a threshold showing that the condition for which the Veteran sought private treatment was a medical emergency.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Prior to the November 18, 2008, treatment in question, the Veteran was service-connected for bilateral eye lattice degeneration (10 percent, effective December 23, 2005), attention deficit hyperactivity disorder (10 percent, effective December 23, 2005), residuals of a fracture of the left distal end of the middle finger (noncompensable, effective December 23, 2005), and residuals of a scar, post left inguinal hernia operation (noncompensable, effective December 23, 2005).  See rating decision dated January 2006.  

There is no indication in the record that the care rendered at St. Luke's Hospital by St. Luke's Emergency Care Group, LLC, on November 18, 2008, was for a service-connected disability or for a non-service-connected disability associated with and held to be aggravating a service-connected disability, or that he was a participant in a rehabilitation program under 38 U.S.C. ch. 31.  In addition, the evidence reflects that the Veteran is not rated permanently and totally disabled as a result of his service-connected disabilities.  As such, entitlement to payment under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120(a)(3) is not warranted.

C.  Payment Under 38 U.S.C.A. § 1725

The Board will also review the Veteran's claim under the Veterans Millennium Health Care and Benefits Act to determine if he is entitled to payment or reimbursement for medical care incurred on November 18, 2008, at St. Luke's Hosptial.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.

According to 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment for non-service-connected disabilities in non-VA facilities is made only if all of the following criteria are met:

(a)  The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that the Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f)  The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i)  The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).    

Resolution of the Veteran's claim turns on whether the treatment rendered at St. Luke's Hospital on November 18, 2008, was for a medical emergency such that a VA facility was not feasibly available.  

The definition of the term "emergency treatment" is defined as:

medical services furnished, in the judgment of the Secretary, (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until (i) such time as a Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility accepts such transfer . . .

38 U.S.C.A. § 1725(f)(1).

The Veteran presented to St. Luke's Hospital on November 18, 2008, at 8:51 p.m.  The Veteran arrived ambulatory accompanied by a friend.  He complained of a left elbow injury due to a fall on the left elbow approximately two months prior and had continued soreness since that time.  The Veteran indicated that he hit his elbow on a desk at work at 4:30 p.m. and had worsening pain, and mild tingling and numbness along the lateral wrist and hand.  The Veteran was noted to have a mild injury with swelling, tenderness, no abrasion, no erythema, and no deformity.  There was no bleeding and the pain was minimal.  The left elbow was painful on full extension and flexion and the pain was mitigated with rest.  The Veteran had no coagulopathy, decreased motor function, or decreased sensation.  A review of the Veteran's systems did not reveal any fever, chills, general weakness, ear pain, sore throat, nasal congestion, chest pain, palpatations, shortness of breath, cough, abdominal pain, nausea, vomiting, decreased oral intake, dysuria, anxiety, or depression.  All systems were negative.

Physical examination revealed no acute distress and the left elbow, lateral, posterior revealed swelling and tenderness with no deformity.  The range of motion of the left elbow was limited by pain.  Musculoskeletal strength was intact and symmetrical.  Left brachial, radial, and ulnar pulses were normal.  Left sensation and motor function were normal.  The Veteran was given a differential diagnosed with a contusion of the elbow and ulnar nerve contusion with radiculopathy.  An X-ray of the left elbow revealed normal alignment, no fracture, and normal soft tissue.  The final diagnosis was a left elbow contusion, the Veteran was prescribed Celecoxib and acetaminophen-hydrocodone, and was discharged to home at 11:25 p.m.

The Veteran has reported that he visited the emergency room on November 18, 2008, because he thought he broke his elbow.  He stated that he was told that since there was only a VA Clinic in Jacksonville that Veterans were supposed to go to local emergency rooms in case of emergency.  He related that two years prior he fell through a sun roof on a boat after clinic hours, that his friend removed the glass and bandaged the wound, and that he did not go to the emergency room.  He stated that when he went to the VA clinic thereafter he was told he should have gone to the emergency room because he needed stitches.  The Veteran indicated that he was never told what constituted an emergency.  

As noted above, it was reported in the reconsideration of the Veteran's claim that a physician reviewed the claim and determined that the minor trauma did not appear to require emergency department evaluation.  

As noted above, the controlling inquiry in this case is whether the Veteran's treatment for a painful left elbow, was of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The Board finds that it was not.

Other than the Veteran's statements that he thought he broke his elbow, the evidence indicates that the Veteran was treated for less than three hours in the emergency room for pain in the elbow.  The Veteran indicated in his statements at the hospital that he had had elbow pain for two months and that his pain at arrival at the emergency room was minimal.  The Veteran's emergency room treatment note does not reveal any shortness of breath, chest pain, bleeding, unconsciousness, or any other indicator that a prudent layperson would reasonably interpret that a delay in seeking immediate medical attention would be hazardous to his or her life or health.  

In light of the Veteran's inability to satisfy the criterion outlined in 38 C.F.R. § 17.1002(b), the Board finds that any discussion as to whether a VA medical facility was feasibly available is unnecessary.  However, the Board notes that the SOC indicated that VA Medical Centers in Gainesville, Florida, and Lake City, Florida were available 24 hours a day, 7 days a week, for emergency treatment.

Given the evidence of record, the Board finds that the preponderance of the evidence is against payment or reimbursement for unauthorized medical expenses incurred at a private medical facility on November 18, 2008.


ORDER

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at a private medical facility on November 18, 2008, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


